DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	Applicant has filed a lengthy IDS statement containing references of only marginal relevance, at best, to the claimed invention. Applicant is reminded that rule 1.56 states that, “[t]here is no duty to submit information which is not material to the patentability of any existing claim.” Usually references which are relevant as general background information only are not required by the PTO to be cited if most are redundant, and do not bear upon the patentability of any claim, nor does it refute or is otherwise inconsistent with a position that applicant has taken in opposing an argument of unpatentability asserted by the office, or asserting an argument of patentability.
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original).  Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other  disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899  (D.Del. 1992);  Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6. 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al., (US 2017/0127196), hereinafter Blum.

 	Regarding claim 1 Blum discloses a method for receiving wireless power waves (e.g., Title “hearing aid adapted for wireless power reception”), comprising: wherein the two or more antenna arms (e.g., Fig. 1, at 112 and 110) are strong coupled to one another at a frequency of a transmitted wireless power wave (e.g., paragraph 0056), loading the two or more antenna arms with each other to create self-resonance at the frequency of the transmitted wireless power wave (e.g., paragraph 0133 “inductively coupled transmitting and receiving coil”), and receiving the transmitted wireless power wave (e.g., paragraph 0133 “inductively coupled transmitting and receiving coil”).
	Blum does not disclose in a single embodiment providing an antenna ground plane, providing two or more antenna arms coupled to the antenna ground plane.
	Blum teaches in an embodiment providing an antenna ground plane (paragraph 0133), providing two or more antenna arms coupled to the antenna ground plane (paragraph 0133 “reflecting ground plane”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Blum in accordance with the teaching of Blum regarding the use of ground planes in order to produce more of a unidirectional pattern (Blum, paragraph 0133).


    PNG
    media_image1.png
    968
    1275
    media_image1.png
    Greyscale


 	Regarding claim 2 the method of claim 1, wherein the two or more antenna arms are strongly coupled to one another to at least −3 dB and less than 0 dB (paragraph 0233 “operating in the near-field”).  The Examiner also takes official notice that designing two or more antenna arms to be strongly coupled to one another to at least −3 dB and less than 0 dB is within common knowledge in the antenna arts.  

 	Regarding claim 3 Blum further discloses the method of claim 1, wherein the self-resonance is created without coupling matching components to the two or more antenna arms (paragraph 0069 “may include impedance matching circuits” – the matching components are not required).

 	Regarding claim 4 Blum further discloses the method of claim 3, wherein the self-resonance is created to ensure that the two or more antenna arms are matched to a predetermined reference impedance value (e.g., paragraph 0069).

  	Regarding claim 5 the Examiner takes official notice that wherein the predetermined reference impedance value is 50 Ohm is within common knowledge in the art.  (50 Ohms is a well-known standard used in the antenna arts.)

 	Regarding claim 6 Blum does not explicitly disclose the method of claim 1, wherein a longest dimension of each of the two or more antenna arms is no greater than one-sixth of a wavelength of the transmitted wireless power wave.
	Blum suggests wherein a longest dimension of each of the two or more antenna arms is no greater than one-sixth of a wavelength of the transmitted wireless power wave (e.g., paragraph 0233 “transmitter and receiver coils may be quite small relative to the wavelength of the transmitted frequency”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antennas disclosed by Blum in accordance with the teaching of Blum regarding having antenna arms no greater than one-sixth of a wavelength of the transmitted wireless power wave in order that that the device may be placed, e.g. in an electronic wearable device (Blum, paragraph 0233) such as a hearing aid, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Blum teaches transmitter and receiver coils may be quite small relative to the wavelength of the transmitted frequency (paragraph 0233), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 9 Blum further discloses the method of claim 2, further comprising converting an alternating current of the transmitted wireless power wave to a direct current for providing power to a hearing aid (e.g., paragraph 0073 “a hearing aid”), using a power converter that is coupled to one or both of the two or more antenna arms (e.g., paragraph 0131 “rectifier”).

 	Regarding claim 10 Blum further discloses the method of claim 9, further comprising storing power from the transmitted wireless power wave in a battery (e.g., paragraph 0072 “rechargeable power cell”) of the hearing aid.

 	Regarding claim 11 Blum discloses a wireless power receiving system (e.g., Title “hearing aid adapted for wireless power reception”), comprising: a receiver (Fig. 1, “RX coil”) for receiving near-field wireless power transmissions (paragraph 0233 “operating in the near-field”), the receiver configured to receive a transmitted wireless power wave (e.g., Title “hearing aid adapted for wireless power reception”), wherein: the first and the second antenna arms are mutually coupled to one another to at least −3 dB and less than 0 dB (paragraph 0233 “operating in the near-field”.  The Examiner also takes official notice that designing two or more antenna arms to be strongly coupled to one another to at least −3 dB and less than 0 dB is within common knowledge in the antenna arts); and power conversion circuitry (e.g., paragraph 0131 “rectifier”) configured to convert an alternating current from the transmitted wireless power wave into a direct current; a battery (e.g., paragraph 0072 “rechargeable power cell”) of a hearing aid (e.g., paragraph 0073 “a hearing aid”), wherein the battery is configured to receive and store the direct current to provide power to the hearing aid.
 	Blum does not disclose in a single embodiment the receiver including: an antenna ground plane; and first and second antenna arms coupled to the antenna ground plane.
	Blum teaches in an embodiment the receiver including: an antenna ground plane (paragraph 0133 “reflecting ground plane”); and first and second antenna arms coupled to the antenna ground plane (paragraph 0133).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Blum in accordance with the teaching of Blum regarding the use of ground planes in order to produce more of a unidirectional pattern (Blum, paragraph 0133).

 	Regarding claim 13 Blum discloses a method of fabricating a wireless power receiving system for receiving wireless power waves  (e.g., Title “hearing aid adapted for wireless power reception”).
 	Blum does not disclose in a single embodiment coupling two or more antenna arms to an antenna ground plane, wherein the two or more antenna arms are configured to receive a transmitted wireless power wave having a frequency and a wavelength, and each of the two or more antenna arms has a longest dimension no greater than one-sixth of the wavelength; and positioning the two or more antenna arms close to one another to create a heavy coupling at the frequency of the transmitted wireless power wave between the two or more antenna arms.
	Blum teaches or suggests in an embodiment coupling two or more antenna arms to an antenna ground plane (paragraph 0133 “reflecting ground plane”), wherein the two or more antenna arms are configured to receive a transmitted wireless power wave having a frequency and a wavelength, and each of the two or more antenna arms has a longest dimension no greater than one-sixth of the wavelength (e.g., paragraph 0233 “transmitter and receiver coils may be quite small relative to the wavelength of the transmitted frequency”, see also supra claim 6); and positioning the two or more antenna arms close to one another to create a heavy coupling at the frequency of the transmitted wireless power wave between the two or more antenna arms (paragraph 0233 “operating in the near-field”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Blum in accordance with the teaching of Blum regarding the use of ground planes in order to produce more of a unidirectional pattern (Blum, paragraph 0133).

 	Regarding claim 14 Blum further discloses the method of claim 13, further comprising: coupling power conversion circuitry to the two or more antenna arms (e.g., paragraph 0131 “rectifier”), the power conversion circuitry configured to convert an alternating current from the transmitted wireless power wave to a direct current (e.g., paragraph 0131 “rectifier”); and coupling the power conversion circuit to a battery (e.g., paragraph 0072 “rechargeable power cell”) of a hearing aid (e.g., paragraph 0073 “a hearing aid”), the battery of the hearing aid configured to receive and store the direct current for use in providing power to the hearing aid (e.g., paragraphs 0071-0072).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Blum as applied to claim 1 above, and further in view of Chen (US 2019/0052979), hereinafter Chen.

 	Regarding claim 7 Blum does not teach the method of claim 1, wherein each of the two or more antenna arms is a monopole antenna.
 	Chen teaches wherein each of the two or more antenna arms is a monopole antenna (paragraph 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless power transfer device for hearing aids disclosed by Blum in accordance with the teaching of Chen regarding the use of monopole antennas for wirelessly charging a hearing device in order to facilitate the electrical energy stored at the power storage element to be used by the hearing device to power one or of its internal elements, and/or perform one or more functions (e.g., operations related to hearing aid functions) (Chen, paragraph 0029).

 	Regarding claim 8 Blum does not teach the method of claim 1, wherein each of the two or more antenna arms is a planar inverted-F antenna (PIFA).
 	Chen teaches wherein each of the two or more antenna arms is a planar inverted-F antenna (paragraph 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless power transfer device for hearing aids disclosed by Blum in accordance with the teaching of Chen regarding the use of monopole antennas for wirelessly charging a hearing device in order to facilitate the electrical energy stored at the power storage element to be used by the hearing device to power one or of its internal elements, and/or perform one or more functions (e.g., operations related to hearing aid functions) (Chen, paragraph 0029).

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blum as applied to claim 11 above, and further in view of Hill “Hearing Aid Sizes”.

 	Regarding claim 12 Blum does not explicitly disclose the wireless power receiving system of claim 11, wherein a longest dimension of the wireless power receiving system is no greater than 10 mm (e.g., paragraph 0081).  Blum teaches using the wireless power transfer system for use as a hearing aid (e.g., Title, Abstract).
 	Hill discloses wherein a longest dimension of a hearing aid is no greater than 10 mm (paragraph 0006 “around 10 mm”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless power transfer device for hearing aids disclosed by Blum in accordance with the teaching of Hill regarding hearing aid dimension being no greater than 10 mm in order to provide a miniature completely in canal hearing aid that provides the ultimate discretion for the user (Hill, paragraph 0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ozden (US 2017/0180884) teaches using electrically short antennas because electrically short antennas do not require much space in the hearing aid and thus there are more options and flexibility with regards to the arrangement of the antenna and the relative arrangement of first antenna and the other components (paragraph 0029).  Leabman (US 2014/0008992) also teaches using receivers and power converters for wireless power transfer that have features considered relevant to the current application.  Mayo (US 2017/0236638) teaches using first and second antenna arms coupled to the antenna ground plane for power transfer (e.g., Fig. 13A and 13B at 1351, 1352, and 1355).
	 The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845